Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 30, 2022

                                    No. 04-22-00522-CV

                               Maria Zacarias GUTIERREZ,
                                        Appellant

                                             v.

                              Guadalupe GUTIERREZ et al.,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV03767
                       Honorable David J. Rodriguez, Judge Presiding


                                      ORDER

        The clerk’s record was due on August 29, 2022 in this appeal. On August 29, 2022, the
trial court clerk filed a record that does not comply with Texas Rule of Appellate Procedure
34.5(a). The Bexar County Clerk is hereby ORDERED to file a supplemental clerks record, no
later than September 9, 2022, that fully complies with the requirements of Rule 34.5(a).



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court